PER CURIAM.
We review the trial court’s order admitting similar fact evidence under the abuse of discretion standard. See Chandler v. State, 702 So.2d 186 (Fla.1997), cert. denied, 523 U.S. 1083, 118 S.Ct. 1535, 140 L.Ed.2d 685 (1998). We are assisted in that task by the thorough order entered by the trial judge. The factual conclusions in that order are supported by the evidence. Moreover, the trial judge’s decision to admit evidence pursuant to section 90.404(2), Florida Statutes, was well within the judge’s discretion.
AFFIRMED.
KAHN, WEBSTER, and DAVIS, JJ., concur.